Order entered November 5, 2012




                                            In The
                                    Court of appeat5
                          fiftb JJ: isStritt of Texaci at aaftat‘
                                     No. 05-12-00465-CV

                 PEGASUS TRANSPORATION GROUP INC., Appellant

                                              V.

                         CSX TRANSPORTATION INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-02008

                                          ORDER
       The Court has before it Eric C. Palombo's October 23, 2012 motion for admission pro

hac vice. The Court DENIES the motion without prejudice to the filing of a motion complying

with the provisions of Rule XIX(b) of the Rules Governing Admission to the Bar.


                                                                                  •




                                                     MOLLY F NCIS
                                                     JUSTICE